Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesel et al. (U.S. Patent Application Publication No. 2019/0050427), referred herein as Wiesel.
Regarding claim 21, Wiesel teaches a computing system comprising: one or more processors, one or more non-transitory computer readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations (para 521, lines 1-4), the operations comprising: receiving a search query comprising one or more search terms, wherein the one or more search terms are associated with a product, and obtaining a plurality of prerendered images based on the search query, wherein the plurality of prerendered images are generated by processing one or more template images with an augmented reality rendering model (figs 21, 28, and 30; para 457; para 461, lines 1-5; para 486); generating a carousel interface, wherein the carousel interface comprises the plurality of prerendered images, and providing the carousel interface for display (figs 34 and 35; para 551, lines 1-5 and 12-23).
Regarding claim 22, Wiesel teaches the system of claim 21, wherein the plurality of prerendered images are descriptive of a particular product rendered with a plurality of varying template images (figs 22 and 28; para 471, lines 1-16; para 478, last 13 lines).
Regarding claim 23, Wiesel teaches the system of claim 21, wherein the plurality of prerendered images are descriptive of different products rendered with a same template image (fig 35; para 543; para 551, lines 12-23).
Regarding claim 24, Wiesel teaches the system of claim 21, wherein the carousel interface further comprises an augmented reality virtual try-on panel (fig 35; para 531; para 551, lines 12-23).
Regarding claim 25, Wiesel teaches the system of claim 21, wherein the product comprises at least one of a cosmetic product, a home goods product, a clothing product, a paint color, an automobile, or an electronics product (para 459, lines 1-9; para 460; para 471, lines 1-6).
Regarding claim 26, Wiesel teaches the system of claim 21, wherein the plurality of prerendered images are obtained from a prerendered library comprising prerendered images for a plurality of different products using a variety of template images (para 454, lines 8-23; para 486, lines 1-14).
Regarding claim 27, Wiesel teaches the system of claim 21, wherein the plurality of prerendered images are obtained based at least in part on a user preference, and wherein the carousel interface comprises a personalized preview (paras 457 and 476; paras 483 and 486; para 551, lines 12-23).
Regarding claim 28, Wiesel teaches the system of claim 21, wherein the operations further comprise: receiving a preference, wherein the preference is associated with a pre-selected template, and wherein the plurality of prerendered images comprise a prerendered augmented image, wherein the prerendered augmented image comprises the product rendered into the pre-selected template (figs 22, 28, and 35; para 457; para 478, the last 13 lines; paras 483 and 486).
Regarding claim 29, Wiesel teaches the system of claim 21, wherein the operations further comprise: obtaining one or more augmented reality assets, obtaining the one or more template images, processing the one or more template images with the augmented reality rendering model to generate the plurality of prerendered images, and storing the plurality of prerendered images (para 453; para 454, lines 8-23; para 478, the last 13 lines; para 486).
Regarding claim 30, Wiesel teaches the system of claim 29, wherein the augmented reality assets comprise data descriptive of the product (para 454, lines 8-23).
Regarding claim 31, Wiesel teaches a computer-implemented method for providing prerendered augmented images, the method comprising: receiving, by a computing system comprising one or more processors, a search query comprising one or more search terms, wherein the one or more search terms are associated with a product, and obtaining, by the computing system, a plurality of prerendered images based on the search query, wherein the plurality of prerendered images were generated by processing one or more template images with an augmented reality rendering model (figs 21, 28, and 30; para 457; para 461, lines 1-5; para 486); generating, by the computing system, a carousel interface, wherein the carousel interface comprises the plurality of prerendered images (figs 34 and 35; para 551, lines 1-5 and 12-23); and providing, by the computing system, a search results page, wherein the search results page comprises the carousel interface for display (figs 28 and 35; para 478, the last 13 lines; para 551, lines 1-5).
Regarding claim 32, Wiesel teaches the method of claim 31, wherein the search results page comprises one or more search results provided for display adjacent to the carousel interface (figs 28 and 34-36; para 462, lines 1-10; para 470; para 478, the last 13 lines; para 551, lines 12-23).
Regarding claim 33, Wiesel teaches the method of claim 31, wherein the search results page comprises one or more search results associated with the product (figs 28 and 35; para 478, the last 13 lines; para 551, lines 1-5).
Regarding claim 34, Wiesel teaches the method of claim 31, wherein the plurality of prerendered images comprise an augmented reality rendering of the product rendered onto a plurality of different faces (para 450; paras 457 and 460; para 545, lines 1-7).
Regarding claim 35, Wiesel teaches the method of claim 31, wherein the plurality of prerendered images comprise an augmented reality rendering of the product rendered into a plurality of different environments (figs 23 and 24; para 473; para 474, lines 1-10; para 477, lines 7-15).
Regarding claim 36, Wiesel teaches one or more non-transitory computer readable media that collectively store instructions that, when executed by one or more processors, cause a computing system to perform operations (para 521, lines 1-4), the operations comprising: receiving a search query comprising one or more search terms, wherein the one or more search terms are associated with a product, and  obtaining a plurality of prerendered images based on the search query (figs 21, 28, and 30; para 457; para 461, lines 1-5; para 486), wherein the plurality of prerendered images were generated by: obtaining augmented reality assets, wherein the augmented reality assets comprise digitization parameters, and obtaining a plurality of template images (para 453; para 454, lines 8-23; para 478, the last 13 lines; para 486); processing the plurality of template images with an augmented reality model to generate the plurality of prerendered images based at least in part on the digitization parameters (figs 21, 28, and 30; para 457; para 461, lines 1-5; para 486); generating a carousel interface, wherein the carousel interface comprises the plurality of prerendered images, and providing the carousel interface for display (figs 34 and 35; para 551, lines 1-5 and 12-23).
Regarding claim 37, Wiesel teaches the one or more non-transitory computer readable media of claim 36, wherein the augmented reality assets comprise data descriptive of the product (para 454, lines 8-23).
Regarding claim 38, Wiesel teaches the one or more non-transitory computer readable media of claim 36, wherein the search query comprises a preference associated with a pre-selected template image, wherein the plurality of template images comprise the pre-selected template image (figs 22, 28, and 35; para 457; para 478, the last 13 lines; paras 483 and 486).
Regarding claim 39, Wiesel teaches the one or more non-transitory computer readable media of claim 36, wherein the carousel interface is provided for display via a user interface provided by an augmented reality prerendering platform (para 486; para 541, lines 1-18; para 551, lines 12-23).
Regarding claim 40, Wiesel teaches the one or more non-transitory computer readable media of claim 36, wherein the search query is received via a user interface of a mobile application, and wherein the carousel interface is provided for display via the user interface of the mobile application (fig 21; para 470).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soni (U.S. Patent Application Publication No. 2020/0111148); Systems and methods for generating a product recommendation in a virtual try-on session.
Boscolo (U.S. Patent Application Publication No. 2022/0101417); Providing augmented reality-based clothing in a messaging system.
Tashjian (U.S. Patent Application Publication No. 2022/0197459); Technologies for virtually trying-on items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613